Title: To Thomas Jefferson from Catherine Church Cruger, 29 April 1802
From: Cruger, Catherine Church
To: Jefferson, Thomas


            
              April 29th. 1802—
            Permit me my dear Sir to introduce my Brother to the honor of your notice—his journey has for motive Business of a very interesting nature in which he will have to sollicit your favor, & I shall not be of our family the one who will not share the obligation it will confer on him, & the pleasure of knowing that the wrongs he has suffered will find redress—
            It is very long since I have heard of my friend Maria. I do not however think of her the less & hope that she & Mrs. Randolph are well & happy—Do me the favor to remember me to them & accept my dear Sir the constant assurance of my esteem & attachment
            Catharine Cruger
          